Citation Nr: 1542803	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for an undiagnosed illness manifested by fatigue and weight loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971 and from January 1991 to May 1991.  The Veteran had Southwest Asia service from January 1991 to May 1991.  He also had additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In September 2014, the case was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in an August 2013 lay statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required.

Gulf War Syndrome

In June 2015, a VA examiner performed a review of the Veteran's claims file and provided an opinion as to whether the Veteran's claim for service connection for fatigue and weight loss was at least as likely as not related to an exposure event experienced by the Veteran during service in Southwest Asia or the Gulf.  The examiner stated that Gulf War Syndrome is a diagnosis of exclusion, and that the diagnosis can only be given when all other possible diagnoses are ruled out.  He referred to records from August and September 1992, more than one year after the Veteran's separation from active duty, indicating a diagnosis of fibromyalgia.  The examiner stated that "[A] fibromyalgia diagnosis has to be eliminated before a diagnosis of 'gulf war syndrome' can be presumed."

The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2015).  VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117  (West 2014).  Fatigue may be considered a manifestation of an undiagnosed illness or a chronic multi-symptom illness. 

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, including fibromyalgia, or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2014).  The examiner did not take into account the fact that fibromyalgia can be a qualifying chronic disability; therefore, his opinion is inadequate, and the Board must remand for an additional opinion.

Acquired Psychiatric Condition

In July 2015, a VA examiner performed a review of the Veteran's claims file and provided an opinion as to whether the Veteran's claim for service connection for an acquired psychiatric condition was at least as likely as not incurred in or caused by the Veteran's service.  The examiner found that "[t]here is no evidence in the treatment records to suggest that [the Veteran's] current psychiatric symptoms are associated with his active military service."  However, in VA treatment records from July 2015, the Veteran's physician outlined a treatment plan, in which the Veteran had noted diagnoses of PTSD and Major Depressive Disorder and listed "exposure to war" as the only significant psychosocial and contextual factor for the Veteran's mental illness.  Because there is recent medical evidence in the record that the Veteran's psychiatric symptoms are linked to his military service, the examiner's opinion is inadequate.

Additionally, an initial request was performed in December 2009 in order to obtain evidence regarding the Veteran's stressor.  The RO outlined the development done to verify the stressor, including sending a letter to the Veteran in October 2009 asking him to outline the circumstances of his stressor.  The Veteran did not respond to a request for a stressor statement, and the Veteran's service personnel records did not indicate any medals, awards, badges, or other insignia denoting combat.  No further stressor verification was performed.

In the Veteran's April 2011 VA Form 9, the Veteran clearly laid out the occurrences in service that he claimed qualify as stressors.  An attempt must be made to verify the circumstances of the Veteran's claimed stressors.  

Accordingly, the case is REMANDED for the following action:


1. Prepare a summary of the Veteran's stressor and forward it to the Joint Services Records Research Center (JSRRC) and any other appropriate department or agency for verification of his reported stressor. If verification is not possible, a negative reply is required.  The summary should take into account not only the Veteran's statements in his April 2011 VA Form 9, but the additional information, including photographs, the Veteran submitted in April 2009, as well as the information noted by the VA examiner at the Veteran's March 2014 VA examination.

2. The RO must provide the Veteran's claims file to the examiner who performed the Veteran's most recent VA examination or, if that person is not available, to an examiner who is qualified to give an opinion on the Veteran's acquired psychiatric condition, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the July 2015 treatment record which listed the Veteran's only significant psychosocial and contextual factor for his mental illness as "exposure to war."

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric condition began during active service or is related to any incident of service, or whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to the examiner who performed the Veteran's most recent VA examination or, if that person is not available, an examiner who is qualified to give an opinion on the Veteran's undiagnosed illness, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fatigue and weight loss began during active service or are related to any incident of service.  If there are symptoms related to the Veteran's fatigue and weight loss that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  The examiner is reminded that fibromyalgia is considered a manifestation of an undiagnosed illness, not a separate diagnosis.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






